DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolesnik (US 2020/0019484) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Kolesnik discloses a method comprising: 
accessing, by a computing device comprising a processor device, a plurality of log records that comprise log data generated by one or more logging entities over a period of time, wherein each log record of the plurality of log records corresponds to one log record template of a plurality of different log record templates (¶0022); 
analyzing the log records to determine a particular log record template of the plurality of different log record templates to which a majority of the plurality of log records corresponds (¶0021); and 
taking an action that is at least partially based on the particular log record template (¶0029 & ¶0030).

As to claim 2, Kolesnik discloses the method of claim 1 further comprising: determining a location of programming instructions in a logging entity of the one or more logging entities, the programming instructions being responsible for generating log records that correspond to the particular log record template; and wherein taking the action that is at least partially based on the particular log record template comprises presenting information that identifies the location of the programming instructions in the logging entity (¶0030).

As to claim 10, Kolesnik discloses a computing device, comprising: 
a memory; and a processor device coupled to the memory to: 
access a plurality of log records that comprise log data generated by one or more logging entities over a period of time, wherein each log record of the plurality of log records corresponds to one log record template of a plurality of different log record templates (¶0022); 
analyze the log records to determine a particular log record template of the plurality of different log record templates to which a majority of the plurality of log records corresponds (¶0021); and
take an action that is at least partially based on the particular log record template (¶0030).

As to claim 16, Kolesnik discloses a computer program product stored on a non-transitory computer-readable storage medium and including instructions configured to cause a processor device to: 
access a plurality of log records that comprise log data generated by one or more logging entities over a period of time, wherein each log record of the plurality of log records corresponds to one log record template of a plurality of different log record templates (¶0022); 
analyze the log records to determine a particular log record template of the plurality of different log record templates to which a majority of the plurality of log records corresponds (¶0021); and 
take an action that is at least partially based on the particular log record template (¶0030).


Allowable Subject Matter
Claims 3-9, 11-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Wang (US 2020/0160230) provide methods and devices for generating log alerting rule candidates automatically by analyzing history logs. A computing system can maintain a log which documents events and other activities occurring within the computing system. The log can be stored, for example, in a file, database, or some other repository (¶0018).
Prior art Lee (US 2002/0161673) discloses a log record (including a template in a preferred embodiment) which contains requester identification information and metadata about a requested Web page. The log comprises a set of these log records. Each log record contains information describing the user who requested the Web page as well as a description of the requested Web page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES EHNE/               Primary Examiner, Art Unit 2113